RESOLUCIÓN
Examinados los autos, se deniegan las mociones radicadas por el Administrador General de Elecciones y otros para que, en auxilio de la jurisdicción de este Tribunal, se paralice el interdicto permanente dictado por el Tribunal Superior por voz de la Hon. Carmen Sonia Zayas en este caso. Las razones para la continuación del interdicto dictado se expresan básicamente en P.S.P. v. E.L.A., 107 D.P.R. 590 (1978).
Lo aquí resuelto en nada afecta el uso de los edificios escolares autorizado por la Ley Núm. 94 de 30 de junio de 1975, 18 L.P.R.A. sec. 126a. Véase nuestra Resolución de 27 de setiembre de 1978 en P.S.P. v. E.L.A., supra.
El Señor Juez Asociado, Hon. Antonio S. Negrón García, emitió un voto particular concurrente. Los Señores' Jueces Asociados, Hons. Carlos V. Dávila y Ángel M. Martín, emitieron votos disidentes.
Lo acordó el Tribunal y certifica el señor Secretario.
(Fdo.) Ernesto L. Chiesa

Secretario General

-0-